Title: To Benjamin Franklin from R. Parsons, 2 October 1778
From: Parsons, R.
To: Franklin, Benjamin


  Sir
Chez Monsieur Pernet Maitre. des. Pension Cloitre des Jacobins Rue St: Jaques 2d: Octr: 1778
Notwithstanding the ill Success of my two former applications to you, I am by dire necessity compelled once more to address you. As a drowning Person will catch at the least twig, so I am led by the last ray of hope, to solicit your Protection before the finishing stroke is put to my calamity, which is already begun.
My Landlord yesterday seized all my cloaths, and wrote to Mr: Parsons to inform him positively that if he did not in answer to that letter send him money, he woud immediately stop my board &c. and proceed according to law; and from the treatment I have lately received I am too sure he will put his threats in execution. It is in vain I beg for Patience, he says he will oblige me to find money to satisfy him, tho’ he knows I have no freind to whom I can apply for it, nor any means of getting it till our affairs are settled. Mr: Parsons wrote some time ago to Ireland to raise money upon his little Property there, but it is so disagreably circumstanced that he will be obliged to pay cent per cent for whatever he gets; and what is still worse, as he is not able to be on the spot himself, it will take up more time than this man’s impatience will allow. I know, sooner or later it will be done; but in the mean time I shall be lost for want of a small sum to satisfy my Landlord. Twenty Pound woud ensure my Peace, till this affair coud be entirely settled; even half that Sum woud be of infinite service to me. I am very sensible Sir, that a Person in your situation, and line of life, is liable to frequent applications of this nature, and that it is impossible for you to Pay attention to them all. But if you will consider all the circumstances of my unfortunate case, and how unexpectedly, and (I hope I may say) undeservedly I have been involved, you will be convinced that no one ever asked a favor of this kind, that really stood in more need of it than I do.
Be assured Sir, I do not wish it for any Idle or unnecessary Purpose. I only want to Pacify my Landlord, if he is to be Pacified; or if not, to enable me merely to exist, till it shall Please God to put it in my power to pay the whole sum. No one that has not been in the Power of a strange creditor, can have an Idea of what I already suffer. One instance I will only mention. The weather is now cold, and my appartment which is on the ground floor is remarkably so, and yet these cruel People tho’ it was in their agreement to find me in fire, will not allow me any, were I to Perish with cold; they know I have no redress, and they treat me accordingly. From this single circumstance, it may easily be judged how I suffer in every other respect. I woud not venture to affirm a thing that I was not sure of being able in some short time to Perform; and I do solemnly assure you Sir, that I shall be able, and most gratefully willing to repay you the small assistance I request, if you will be so good to lend it. I will engage myself in any manner you think proper, not to leave Paris till you are paid, and I shall be under an eternal obligation to you for such a Proof of your humanity and generosity. I am with all due respect Sir Your Most Obedient and Most humble Servant
R: Parsons
I hope Sir, you will Pardon this reiterated trouble on account of the Melancholy cause, and be assured nothing coud induce me to this liberty, but such a Scene of real distress, as I want words to describe.
 
Endorsed: begging Letter
Notations in different hands: Mrs. Parsons / Paris 2. 8bre. 1778.
